Citation Nr: 0944473	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-20 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residual 
gynecological problems, including endometriosis, status post 
hysterectomy with bilateral oophrectomy, on a direct basis 
and claimed as due to medication prescribed to treat the 
service-connected skin disability.  

2.  Entitlement to service connection for Schamberg's 
disease, claimed as secondary to service-connected skin 
disability and/or medication prescribed to treat the service-
connected skin disability.  

3.  Entitlement to service connection for a mouth condition, 
claimed as secondary to service-connected skin disability 
and/or medication prescribed to treat the service-connected 
skin disability.  

4.  Entitlement to service connection for depression, claimed 
as secondary to service-connected skin disability and/or 
medication prescribed to treat the service-connected skin 
disability.  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated December 2004 from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.   

In June 2006, the Veteran requested a hearing before the 
Board via video conference.  However, in April 2007, she 
withdrew her request for a hearing.  The Board, then, finds 
that all due process has been satisfied with respect to the 
Veteran's right to a hearing.  

The issues of entitlement to service connection for residual 
gynecological problems, a mouth condition, and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the Veteran.  




FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the Veteran's 
Schamberg's Disease is proximately due to, aggravated by, or 
the result of a service-connected disability.  

2.  The competent and probative is in approximate balance as 
to whether the Veteran's mood disorder, with depressive 
features, is proximately due to, aggravated by, or the result 
of the service-connected skin disability.  


CONCLUSIONS OF LAW

1.  Schamberg's Disease is not secondary to a service-
connected skin disability, to include medication prescribed 
to treat the service-connected skin disability.  38 U.S.C.A. 
§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2009).  

2.  Affording the benefit of the doubt to the Veteran, the 
Board concludes the Veteran's mood disorder, with depressive 
features, is secondary to the service-connected skin 
disorder.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied as to all 
issues on appeal subsequent to the initial AOJ decisions by 
way of a letter sent to the Veteran in January 2007 that 
fully addressed all required notice elements.  The letter 
informed the Veteran of what evidence was required to 
substantiate her claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The January 2007 
letter also informed the Veteran of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the Veteran.  

Although the notice letter was not sent before the initial 
AOJ decisions in this matter, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Review of the record reveals 
the Veteran was advised of her opportunities to submit 
additional evidence in support of her claims throughout the 
pendency of this claim and appeal, and SOCs dated in April 
2000 and May 2006, as well as a March 2001 SSOC, provided her 
with yet an additional 60 days to submit more evidence.  As 
such, the Board finds the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims and given ample time to respond.  The Board also 
finds the AOJ also readjudicated the case by way of an SSOC 
issued in September 2007 after the notice was provided.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The Board further finds VA has satisfied its duty to assist 
the Veteran in the development of her claims.  In this 
regard, the RO has obtained VA outpatient treatment records 
dated from July 1982 to February 2007, as well as treatment 
records from private physicians who have treated the Veteran 
for her claimed disabilities since service.  The Veteran was 
also afforded VA examinations in March 2004, June 2007, and 
July 2007.  Significantly, it appears that all obtainable 
evidence identified by the Veteran relative to her claim has 
been obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

A.  Schamberg's Disease

At the outset, it is noted that Schamberg's disease was not 
shown in service and was not diagnosed until several years 
thereafter.  The Veteran has not contended continuity of 
symptomatology dating back to service and no competent 
medical opinion causally relates the current diagnosis to 
active service.  For these reasons, a grant of direct service 
connection is not warranted here.  

The Board will now address the Veteran's primary contention, 
that her current diagnosis of Schamberg's Disease is related 
to her service-connected skin disability or, in the 
alternative, the medications used to treat her service-
connected skin disability.  

Review of the record reveals that the Veteran has a current 
diagnosis of Schamberg's Disease, which is manifested by 
marks on her legs, thighs, and upper limbs.  See March 2004 
VA examination report.  While the marks were noted to be 
"classic Schamberg's Disease," the physician who conducted 
the March 2004 VA examination specifically stated that the 
Veteran's Schamberg's Disease is not related to her service-
connected rosacea or topical or systemic 
steroid/corticosteroid use/administration.  Id.  

The March 2004 VA opinion is the only medical evidence of 
record that addresses whether the Veteran's Schamberg's 
Disease is related to her service-connected skin disability 
or the medications prescribed to treat the service-connected 
skin disability.  In this context, the Board finds probative 
there is no opposing medical evidence of record which 
suggests there is a causal relationship between the Veteran's 
Schamberg's Disease and service-connected skin disability.  

The only evidence of record which suggests the Veteran's 
Schamberg's Disease is related to her service-connected skin 
disability is her own statements to that effect.  The Board 
is aware that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, after reviewing the evidence of 
record as a whole, the Board finds that an opinion provided 
by a medical professional and that is based upon a review of 
the claims file, interview and examination of the Veteran, 
and knowledge of medical principles is more probative than a 
lay statement from a layperson who does not have knowledge of 
medical principles.  Moreover, the question of etiology in 
this case involves complex issues, as opposed to identifying, 
for example, a broken leg.  Due to such complexity, a 
layperson is not competent to address such issues.  Jandreau, 
supra.

In sum, the Board finds the evidentiary record does not 
contain competent and probative evidence that shows the 
Veteran's Schamberg's Disease is related to her service-
connected skin disability.  Instead, the most competent and 
probative evidence of record establishes that the Schamberg's 
Disease is not related to the service-connected skin 
disability or the medications used to treat the skin 
disability.  Therefore, the preponderance of the evidence is 
against the grant of service connection for Schamberg's 
Disease, claimed as secondary to service-connected skin 
disability or the medications prescribed to treat the 
service-connected skin disability, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

B.  Depression

At the outset, it is noted that depression or other mental 
disorder was not shown in service and was not diagnosed until 
several years thereafter.  The Veteran has not contended 
continuity of symptomatology dating back to service and no 
competent medical opinion causally relates the current 
diagnosis to active service.  For these reasons, a grant of 
direct service connection is not warranted here.  

Turning now to her primary contention, the Veteran has 
asserted that she has depression because of her service-
connected skin disability or, in the alternative, due to the 
medications that were prescribed for her service-connected 
disability.  

Review of the record reveals that service connection has been 
established for a skin disorder, for which she has been 
prescribed several medications for treatment.  See June 2007 
VA examination report.  The Veteran has consistently reported 
having difficulty maintaining employment because of her 
service-connected skin disability.  She has stated that 
employers did not allow her to touch machines at work when 
she had an outbreak of rosacea and that she has been harassed 
by supervisors about her appearance.  See statement from 
Veteran dated June 1996; see also local hearing transcript, 
page 2.  Therefore, it is not surprising that medical 
professionals have noted the Veteran's frustration with 
dealing with her service-connected skin disability.  See June 
1999 VA outpatient treatment record.  

At the March 2004 VA PTSD examination, the examiner noted the 
Veteran's report of depression due to her medical problems, 
as well as her report of being told that her skin problems 
were unsightly and noting people's concern that she might be 
contagious.  In February 2005, the same physician who 
conducted the March 2004 VA examination provided an 
additional statement noting "significant misperceptions" in 
the pervious report.  The examiner noted the Veteran's report 
of military sexual trauma in conjunction with another claim 
but, in summary, provided a diagnosis of depressed mood 
related to medical conditions.  

In July 2007, the Veteran was afforded a VA examination to 
determine if she currently has a psychiatric disorder that is 
secondary to her service-connected skin disability.  After 
interviewing and evaluating the Veteran, the examiner 
diagnosed her with a mood disorder due to multiple medical 
conditions, with depressive features.  As to the etiology of 
the Veteran's mood disorder, the examiner stated that he 
could not resolve the issue without resort to mere 
speculation.  The examiner stated that the Veteran has so 
many medical conditions other than her service-connected 
disabilities that could have direct and indirect effects on 
emotional status, noting depression and anxiety, that it was 
not possible to apportion all or part of her depressive 
symptoms to one or two medical opinions.  See July 2007 VA 
examination report.  

Based on the foregoing, the Board finds the evidence is in 
approximate balance as to whether the Veteran's mood 
disorder, with depressive features, is proximately due to, 
aggravated by, or the result of her service-connected skin 
disability.  For the appellant to be successful in her claim, 
she needs to show only that it is at least as likely as not 
that her mood disorder, claimed as depression, is proximately 
due to, aggravated by, or the result of her service-connected 
skin disability.  See 38 U.S.C.A. § 5107 (West 2002).  Here, 
the Board concludes that standard has been met.

While the July 2007 VA examiner was unable to attribute the 
Veteran's mood disorder, or specifically, her depressive 
symptoms, to a specific medical opinion, he noted that the 
Veteran has many medical conditions that can have a direct 
and indirect effect on her emotional status.  When it is not 
possible to separate the effects of a non-service-connected 
condition from those of a service-connected condition, 
reasonable doubt should be resolved in the appellant's favor 
with regard to the question of whether certain signs and 
symptoms can be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998); see also 38 C.F.R. § 3.102 (2009).  As such, in light 
of the medical evidence that establishes the Veteran's mood 
disorder is related to her medical conditions and the 
inability of medical professionals to determine whether the 
mood disorder and depressive symptoms are related to the 
Veteran's service-connected skin disability versus a non-
service-connected disability, the Board will resolve all 
reasonable doubt in favor of the Veteran and find her mood 
disorder, with depressive features, is secondary to her 
service-connected skin disability.  See Mittleider v. West, 
supra.

In summary, having weighed the evidence both in support of 
and against the claim, the Board concludes that the 
preponderance of evidence is not against finding in favor of 
the Veteran.  Therefore, without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for a 
mood disorder, with depressive features, secondary to 
service-connected skin disorder is warranted.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for Schamberg's Disease, 
claimed as secondary to service-connected skin disability 
and/or medication prescribed to treat service-connected skin 
disability, is denied.  

Entitlement to service connection for mood disorder, with 
depressive features, secondary to service-connected skin 
disorder is granted.  


REMAND

A.  Hysterectomy

The Veteran has asserted that she has a residual 
gynecological disability due to her military service or, in 
the alternative, to medication she took to treat her service-
connected skin disability.  Specifically, the Veteran has 
asserted that she was prescribed high dose birth control 
pills during service, which she believes resulted in the 
development of endometriosis and eventually required a 
hysterectomy and bilateral oophorectomy.  She has also 
asserted that her gynecological problems were caused by 
medication used to treat her service-connected skin 
disability and/or medication and injections administered 
after service.  

Review of the record reveals the Veteran was diagnosed with 
endometriosis in March 1999 after consistent complaints of 
abdominal pain.  Subsequent treatment records show diagnoses 
of ovarian cysts and suspected small fibroid, and the Veteran 
was eventually prescribed a hysterectomy to treat the 
endometriosis.  See VA treatment records dated December 1991 
to March 2001.  

Despite the medical records showing the development of 
endometriosis and eventual need for a hysterectomy, such 
evidence does not identify the cause of the Veteran's 
gynecological problems.  In this regard, the Veteran was 
afforded a VA examination in March 2004 to determine the 
etiology of her endometriosis and hysterectomy; however, the 
examiner limited her discussion to the potential relationship 
between the Veteran's problems and medication given at the 
San Francisco VA Medical Center (VAMC) Women's Clinic after 
service.  While the examiner found no "legitimate claim" of 
endometriosis and hysterectomy due to medications given at 
the VAMC Women's clinic after service, she did not address 
the Veteran's contentions regarding the relationship between 
her gynecological problems and the in-service prescription 
and continued use of birth control pills and/or medication 
used to treat her service-connected skin disability.  
Moreover, she did not articulate any rationale for the 
conclusion she did reach, but instead noted that she had 
reviewed the claims folder and "research literature" in 
forming her opinion.  This is not deemed to be an adequate 
supporting rationale and thus further commentary is requested 
on this point.  

The service treatment records show that the Veteran 
complained of abdominal pain several times during service and 
was also prescribed birth control pills during service.  The 
post-service medical records also show the Veteran's service-
connected skin disability was treated with various 
medications.  Because the Veteran has claimed that her 
residual gynecological problems are related to her military 
service or medications used to treat her service-connected 
skin disability, and because VA obtained a medical opinion 
that did not address all of the Veteran's contentions in that 
regard, the Board finds a remand is necessary to obtain a 
medical opinion that addresses the likelihood that her 
residual gynecological problems are related to her military 
service, to include medications that were prescribed to treat 
her service-connected skin disability.  Moreover, the opinion 
was offered by a Family Nurse Practitioner and, given the 
complexity of the questions at issue, the Board finds that it 
would be more beneficial if a physician responded to the 
inquiry instead.

Mouth Condition

Review of the record reveals that service connection has been 
established for a chronic, recurrent skin disability, to 
include eczema and granulomatous rosacea.  See rating 
decisions dated April 1983 and March 2001.  The Veteran has 
asserted that she has lesions in her mouth that are related 
to her service-connected skin disability or, in the 
alternative, to the medication prescribed to treat her 
service-connected skin disability.  

Review of the record reveals that the Veteran experiences 
intermittent papular lesions in her mouth.  See VA 
examination reports dated March 2004 and June 2007; see also 
June 1999 VA outpatient treatment record.  The physician who 
conducted the June 2007 VA examination noted that the oral 
lesions were a "possible part" of the Veteran's Rosacea 
manifestations.  This opinion is too speculative to support 
or deny the grant of service connection in this case, and 
there is no other medical evidence of record that addresses 
this matter.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have 
been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992) (medical evidence merely indicating that a 
claimed disorder "may or may not" be related to service is 
too speculative to establish any such relationship).

Therefore, the Board finds a remand is necessary in order to 
obtain a clarifying opinion as to the likelihood that the 
Veteran's current oral lesions are related to her service-
connected skin disability, to include the medications 
prescribed to treat the service-connected disability.  

PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2009); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In this case, the Veteran is not claiming, nor does the 
evidence show, that she was engaged in combat with the enemy 
while in service.  Instead, the Veteran has asserted that she 
has PTSD as a result of a personal assault that occurred 
during military service.  While it has been difficult for the 
Veteran to recall and discuss this issue, she has reported 
that she was raped by an intoxicated civilian in 
approximately June to August 1976, while working alone as a 
medical records technician at Tripler Army Hospital.  The 
Veteran reported that the civilian used force and hit her 
head on the filing cabinet, causing head trauma and severe 
lacerations.  The Veteran has reported that, since the 
incident, she has had frequent episodes of anxiety and panic 
attacks, as well as gynecological, stomach, and intestinal 
problems, which she attributes to PTSD.  

Review of the record reveals the Veteran has been diagnosed 
with PTSD, related to military sexual trauma.  See March 2004 
VA examination report; see also VA outpatient treatment 
records dated November 2003 to December 2004.  It appears the 
diagnosis was rendered based upon the Veteran's report of 
personal assault during service.  Therefore, because the 
Veteran did not serve in combat with the enemy, the 
controlling issue in this case is whether there is 
independent, credible supporting evidence to corroborate the 
Veteran's statements as to the occurrence of the claimed 
stressors.  See Doran, supra; 38 C.F.R. § 3.304(f).  

In a personal assault case, evidence from sources other than 
the Veteran's service records may corroborate her account of 
the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  38 C.F.R. 
§ 3.304(f).  

In this regard, the Veteran has asserted that, following the 
personal assault, she was taken to the emergency room where 
X-rays and blood tests were performed.  She also reported 
that she was given a shift change following the incident, and 
that her request to see a counselor following the incident 
was denied by her superiors.  The Veteran reports that her 
superiors removed the pertinent medical records from her file 
and threatened that she would not be promoted if she reported 
the incident to anyone.  Nevertheless, the Veteran reported 
that the Military Police came to the hospital, made a report 
on the incident, and eventually caught the civilian.  
However, the Veteran reports she was told the civilian was 
released by the Military Police about two weeks later because 
they did not have jurisdiction over a civilian.  See Veteran 
statement dated July 2004.  

As noted, alternative types of evidence may be used to 
corroborate reports of personal assault.  While the Veteran 
has reported that she exhibited behavior changes after the 
incident, evidence of behavior changes are not readily seen 
in the service treatment or personnel records, except for in 
May 1976 when she complained of anxiety and personal 
problems.  See May 1976 service treatment record.  In 
addition, the Veteran has reported that the family members 
she told about the incident are now deceased.  See Veteran 
statement dated July 2004.  

Nevertheless, the Veteran has indicated that the Military 
Police from Fort Shafter, Hawaii, created a report, and the 
Veteran is competent to provide evidence about matters of 
which she has personal knowledge, including when and how 
things occurred.  See 38 C.F.R. § 3.159(a)(2).  It does not 
appear, however, that the police report is associated with 
the claims file or that the RO attempted to obtain the 
report.  Therefore, because the Veteran has reported 
suffering a personal assault during service that was possibly 
noted in a Military Police report, which is not associated 
with the record, the Board finds a remand is needed to 
attempt to obtain the Military Police report.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a copy of the 
Military Police report associated with 
the personal assault reported by the 
Veteran at the Tripler Army Medical 
Center in approximately May to August 
1976.  The Veteran has reported that the 
Fort Shafter Military Police came to the 
hospital following the assault, made a 
report of the incident, and eventually 
captured and released the alleged 
perpetrator.  All attempts to obtain this 
evidence, and any negative response, 
should be documented in the claims folder 
and communicated to the Veteran.  

2.  Request that a VA physician (as 
opposed to a Nurse Practitioner) review 
the claims file and provide an opinion as 
set forth below.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examination report should reflect 
that such review is accomplished.

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., to a 50-50 
degree of probability), or unlikely 
(i.e., less than a 50-50 probability) 
that the Veteran's residual gynecological 
condition, including endometriosis and 
hysterectomy, is causally related to the 
Veteran's active military service, to 
include the complaints of abdominal pain 
and/or prescription of "high-dose" 
birth control pills therein, or whether 
it is at least as likely as not due to 
medications (Depo-Provera) provided at 
the San Francisco VA Medical Center's 
Women's clinic following service.  

The examiner is also requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., to a 50-50 degree 
of probability), or unlikely (i.e., less 
than a 50-50 probability) that the 
Veteran's residual gynecological 
condition, including endometriosis and 
hysterectomy, is causally related to the 
medication prescribed to treat her 
service-connected skin disability.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

A rationale should be provided for any 
opinion offered.  If any opinion cannot 
be rendered without resort to 
speculation, the examiner should state 
why this is so.  

2.  Request that the physician who 
conducted the June 2007 VA dermatological 
examination review the claims file and 
provide an opinion as to the following.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the examination 
report should reflect that such review is 
accomplished.

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., to a 50-50 
degree of probability), or unlikely 
(i.e., less than a 50-50 probability) 
that the Veteran's oral lesions are 
related to her service-connected skin 
disability.  

The examiner should address whether the 
oral lesions are simply manifestations or 
a progression of the service-connected 
skin disability and/or whether the oral 
lesions are secondary to the medication 
prescribed to treat the service-connected 
skin disability, to include whether the 
oral lesions are the proximate cause, 
aggravated by, or the result of the 
medications.  

A rationale should be provided for any 
opinion offered.  If any opinion cannot 
be rendered without resort to 
speculation, the examiner should state 
why that is so.  Additionally, if that 
examiner is no longer available, then 
another comparably qualified examiner may 
respond in his place, following review of 
the record.

4.  Following the above actions, the 
issues on appeal should be readjudicated.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


